Ingraham, J. (dissenting):
The information alleges that- the defendant “ without having legally received a medical degree and without having received a license according to law which constituted at the time an authority to practice medicine under the laws of this State then in force, did then and there assume and advertise the title of Doctor and M. D. in -such a manner as to convey the impression to one Katie Farenga, that he, the said Joseph Somme, was then and there a legal practitioner of medicine, in that he, the said Joseph Somme, did then and there state to the said Katie Farenga that' he was then and there a physician and being addressed as ‘ Doctor Somme,’ did respond to the said title and name, and did permit, suffer, cause, and procure himself to be called 1 Doctor ’ and on a'window in certain premises there commonly called number 334 Central Park West, did have a certain sign and writing in words following, to wit, 6 Dr. and Mrs. Somme.’ ” The prosecution is based upon section 153 of the Public •' Health Law (Laws of 1893, chap. 661, as amd. by Laws of 1895, chap. 398, and Laws of 1905, chap. 455). That section provides that “ any person who shall append the letters M. D. to his or her name, (or shall ■ assume or advertise the title of doctor or any title which shall show or tend to show that the person assuming or advertising the same is a practitioner of any of the branches of medicine), in such a manner as to convey the impression that he or she. is a legal practitioner of medicine, or of any of its branches, without having legally received the medical degree, or without having received a license which constituted at that time an authority to practice medicine under the laws of this State then in force, shall be guilty of a misdemeanor.” The section also provides a penalty for practicing, medicine within this State by one who is not lawfully authorized and so registered according to law ; a penalty for any person who shall fraudulently obtain a medical diploma or shall practice medicine under cover of a 'medical license illegally or fraudulently obtained; and also a penalty for ' one who, after conviction of a felony, shall attempt to practice medicine.
If this charge had been one of practicing medicine.in violation of the Public Health'Law, a different question .would have been presented. As I read the section, however, the prohibition against a person assuming or advertising the title of doctor in such a manner *28■as to convey the impression that lie or she is a legal.practitioner of medicine only applies where the person has not legally received the medical degree or has not received.a license which' constituted at that time, an authority to practice medicine under .the: laws' of this • State. A person who has- legally received a medical degree is not prohibited from calling himself a doctor because he had hot also-been authorized to practice medicine. The construction, given to this section by the prevailing opinion treats the words.without having legally received the medical degree ” as synonymous with the second clause, :so that under this construction any foreign physician coming to this State and appending to liis name the letters' “ M. unless lie had received a license which authorized him to practice medicine . in this State, would be guilty of a misdemeanor, a construction which' séems to me to beat variance with the express intention of the Legislature. A person has “ legally received the medical degree ”' when •that degree has been conferred upon him by an institution author- '■ ized by law to grant the degree of doctor of medicine. Section 148 of the Public Health. Law provides for a license to practice medicine and section 153 prohibits any one from practicing medicine in this State without having obtained such a license. But a person, is , entitled to call himself a doctor if lie has received such a license or if he has legally, received the medical degree. A legal degree of e ■doctor of medicine seems to me to mean, one issued by an institution authorized by the law creating it to. issue sucji degrees. I think, therefore, that' this defendant was entitled;, to. show that he had ' legally received the medical degree, and the degree that he offered in evidence together with the proof that the institution which had conferred it was'an institution lawfully authorized to grant a degree, having been excluded, constituted error which requires a reversal of the judgment: • '
A clear'distinction between what is -necessary to entitle.a person to practice medicine and what justifies a person in assuming the title of doctor of medicine seems to me to have been'entirely lost sight of in the prevailing opinion. ■ There is nothing to justify the construction that a degree of doctor of medicine, in order to be legal, must ■ Iiáve been issued by a medical school registei’ed by the Regents as maintaining a proper medical standard and as legally incorporated. The mere fact that a degree produced by the defendant “is worth*29less as a license to practice -medicine in NTew York, and is worthless as a preliminary requirement to take the Regents’ examination for a license ” may be conceded ; but it does not at all follow that it is worthless to justify him in appending the letters “ M. D.” to his name or assume or advertise the title of doctor in such a manner as to convey the impression that he is a legal practitioner of medicine.
Nor is there any analogy between a person assuming the title of doctop of medicine and one claiming to.be an attorney and counselor at law, for admission to. practice law is an appointment to a public office, and no one is entitled to call himself an attorney and counselor at law unless he has been duly admitted to practice.
I think, therefore, this judgment should be reversed and a new trial ordered.
Judgment affirmed.